DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “steering system control unit” in claims 15-31; and “processing unit” in claims 28-30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "The vehicle as claimed in claim 25" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For continued examination, the claim is interpreted as being dependent on claim 28.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) monitoring a state of a tie rod apparatus by determining a variable and evaluating the variable. This judicial exception is not integrated into a practical application because it is merely linked to the technological environment of a tie rod of a steering system of a vehicle. There is no action performed which causes any change to the technological environment as a result of the determining and evaluating steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claims 15-26 merely describe the determination and evaluation steps in more detail; and claims 27 and 28 merely recite the presence of the aforementioned technological environment in the claimed apparatus while still not causing any change in the technological environment as a result of the determination and evaluation steps, and the computer implementation of the determination and evaluation steps.
Claims 29-31 are not rejected under 35 U.S.C. 101 because they add significantly more by generating a transformation of the system to which the judicial exception is implemented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-21, 23, and 27-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Nikolaus et al (DE102013008830B3).
Regarding claim 15, Nikolaus teaches a method (Figure 1; Paragraphs 0002, 0038-0040, 0043-0065) for at least one of ascertaining and monitoring a mechanical state of at least one tie rod apparatus (10) of an electrically assisted steering system of a vehicle (Figure 2), comprising: ascertaining at least one operating characteristic variable ("straight-ahead steering angle"), which is correlated with a steering movement of at least one of a steering actuator and of at least one steering system control unit (2) of the steering system; and evaluating the ascertained at least one operating characteristic to at least one of ascertain and evaluate the mechanical state of the tie rod apparatus in a steering range ("straight-line") in which forces acting on the tie rod apparatus, in the form of a steering force exerted on a steering system setting element 
Regarding claim 16, Nikolaus discloses the invention of claim 15 as discussed above, and the mechanical state of the tie rod apparatus is inherently linked to a degree of steering play caused in particular by mechanical wear (for clarity, the claim does not recite any particular control steps using this linkage of the mechanical state).
Regarding claims 17 and 18, Nikolaus discloses the invention of claim 15 as discussed above, and Nikolaus teaches that the operating characteristic variable is at least one of ascertained and evaluated during driving operation of the vehicle and during vehicle standstill (Paragraphs 0043-0058).
Regarding claim 19, Nikolaus discloses the invention of claim 15 as discussed above, and Nikolaus teaches that the at least one operating characteristic variable ("straight-ahead steering angle") is linked to a closed-loop controller characteristic of a closed-loop steering system controller of the steering system (Paragraphs 0043-0058).
Regarding claim 20, Nikolaus discloses the invention of claim 15 as discussed above, and Nikolaus teaches that the at least one operating characteristic variable is ascertained at least during an entire steering cycle; and an evaluation signal (several signals are generated in response to and related to the straight-line steering angle) which is correlated with the at least one operating characteristic variable is generated by virtue of the at least one operating characteristic variable being limited to a defined time window (time during "straight-line" driving range) for the at least one of the 
Regarding claim 21, Nikolaus discloses the invention of claim 20 as discussed above, and Nikolaus teaches that the time window lies in the steering range in which the forces acting on the tie rod apparatus at least substantially cancel one another out (time during "straight-line" driving range).
Regarding claim 23, Nikolaus discloses the invention of claim 20 as discussed above, and Nikolaus teaches that at least one further operating characteristic variable (subsequently determined straight-line steering angles) is detected, and a further evaluation signal, which is correlated with the further operating characteristic variable and which is limited to the time window (time during "straight-line" driving range), is generated, which further evaluation signal is taken into consideration in the at least one of the ascertainment and the monitoring of the mechanical state of the tie rod apparatus (Paragraphs 0043-0058).
Regarding claim 30, Nikolaus discloses the invention of claim 15 as discussed above, and Nikolaus teaches generating, with a processing unit (of control device 2), a warning message in response to the evaluation (Paragraphs 0055, 0058, 0065).
Regarding claim 27, Nikolaus discloses the method and system (Figure 2) as discussed regarding claim 15 above, and teaches that the method is performed by control device 2 which includes a memory storing the method and processor configured to execute the method (Paragraphs 0059-0065).
Regarding claim 31, Nikolaus discloses the invention of claim 27 as discussed above, and teaches that the processor (of control device 2) is further configured to 
Regarding claim 28, Nikolaus teaches a vehicle with an electrically assisted steering system (Figure 2) comprising: a wheel steering angle setting device, which comprises at least one steering system setting element; a tie rod (10) apparatus; a steering actuator (electromechanical power steering system); a memory (of control device 2) including program instructions stored therein; and at least one steering system control unit (2) including a processing unit operably connected to the memory and configured to execute the program instructions to ascertain at least one operating characteristic variable ("straight-ahead steering angle"), which is correlated with a steering movement of at least one of the steering actuator and the steering system control unit, and evaluate the ascertained at least one operating characteristic to at least one of ascertain and evaluate the mechanical state of the tie rod apparatus in a steering range ("straight-line") in which forces acting on the tie rod apparatus, in the form of a steering force exerted on the steering system setting element and a self-aligning force, which is opposed to the steering force, of at least one vehicle wheel of the vehicle, at least substantially cancel one another out (Paragraphs 0043-0065).
Regarding claim 29, Nikolaus discloses the invention of claim 28 as discussed above, and teaches that the processing unit (of control device 2) is further configured to generate a warning message in response to the evaluation (Paragraphs 0055, 0058, 0065).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.